Case 2:12-cv-05583-SIL Document 262-4 Filed 08/18/20 Page 1 of 4 PageID #: 3152

                                                                                         ATA Member ID: 217219




                              CERTIFICATE
                                          OF TRANSLATION


 Aug 3, 2020

 To: Whom it may concern,

 Subject: Order #27293: Translation of NOTICE OF PROPOSED CLASS AND COLLECTIVE ACTION
 SETTLEMENT for Steven Moser from English to Spanish.

 We Languex LLC, a professional translation company, hereby certify that the above mentioned
 document(s) have been translated by experienced and qualified professional translators and that, in
 our best judgment the translated text truly reflects the content, meaning, and style of the original text
 and constitute in every aspect a correct and true translation of the original document.

 This is to certify the correctness of the translation only. We do not guarantee that the original is a
 genuine document or that the statements contained in the original document are true. Further
 Languexx.com, Inc. assumes no liability for the way in which translation is used by the customer or
 any third party, including end user of the translation.

 A copy of the translation is attached to this certification.




 ____________________
 Ebad Akbari
 Managing Director
 Languex LLC


 I, Alexis Melendez am competent to translate from English to Spanish and certify that the
 translation of the attached “NOTICE OF PROPOSED CLASS AND COLLECTIVE ACTION
 SETTLEMENT for Steven Moser” with the order number #27293 is true and accurate to the best of
 my abilities.




 ___________________________________
 Alexis Melendez
 Translator
 Languex Translation LLC
 Dated: 08/03/2020


              614 678 7301 | support@languex.co | 6605 Longshore Street, Suite 240, Dublin, Ohio 43017
Case 2:12-cv-05583-SIL Document 262-4 Filed 08/18/20 Page 2 of 4 PageID #: 3153




                          AVISO DE ACUERDO DE DEMANDA
                              COLECTIVA PROPUESTO

            Méndez contra U.S. Nonwovens Corp., Proceso Civil No. 12-CV-5583
          Tribunal de Distrito de los Estados Unidos del Distrito Este de Nueva York

                           INSERTAR FECHA
DIRIGIDO A LOS EMPLEADOS Y EXEMPLEADOS NO EXENTOS CONTRATADOS
POR USN EN EL ESTADO DE NUEVA YORK DESDE EL 14 DE NOVIEMBRE DE
2006, QUE NO RECIBIERON EL PAGO CORRESPONDIENTE POR HORAS EXTRA
Este aviso es para informarle sobre un acuerdo de demanda colectiva propuesto en el caso
Méndez vs U.S. Nonwovens Corp., Proceso Civil No. 12-CV-5583, pendiente en el Tribunal de
Distrito de los Estados Unidos del Distrito Este de Nueva York.

Usted está recibiendo esta notificación debido a que se cree que usted fue empleado no exento de
U.S. Nonwovens Corp. ("USN") y no recibió el pago por horas extra durante el período de
tiempo correspondiente a esta demanda colectiva. Esto lo convertiría en "Demandante colectivo"
con el único propósito de llegar a un acuerdo y así recibir un pago en virtud de dicho acuerdo.

Este aviso resume el acuerdo logrado en esta demanda colectiva y explica lo que usted debe
hacer para recibir el pago que corresponda. Usted tiene tres opciones:


                                   SUS OPCIONES

    PRESENTAR UN                Si completa y envía el formulario adjunto antes del
    FORMULARIO DE               ________, recibirá una parte del dinero obtenido en el
    RECLAMO                     acuerdo cuyo monto será calculado con una fórmula
                                que toma en cuenta, entre otras cosas, el tiempo que
                                trabajó en US Nonwovens. Asimismo, renunciará al
                                derecho de demandar a US Nonwovens y a los
                                acusados por separado por violaciones de las leyes
                                salariales federales y del Estado de Nueva York.

    NO HACER NADA               Si decide no hacer nada, no recibirá ninguna parte del
                                dinero obtenido en el acuerdo. Asimismo, también
                                renunciará al derecho de demandar a US Nonwovens y
                                a los acusados por separado por violaciones de las
                                leyes salariales del Estado de Nueva York.

    SOLICITAR SU                Si solicita ser excluido, no recibirá ninguna parte del
    EXCLUSIÓN DEL               dinero obtenido en el acuerdo. Sin embargo,
    ACUERDO                     conservará el derecho de demandar a US Nonwovens
                                por separado por violaciones de las leyes salariales
                                federales y del Estado de Nueva York.
                                  Languex Translation LLC.
                                        Certified Translation       1|Aviso de Acuerdo
                                      Ohio Entity Number: 3996025
                                        ATA Member ID: 217219
Case 2:12-cv-05583-SIL Document 262-4 Filed 08/18/20 Page 3 of 4 PageID #: 3154




  1. ¿De qué se trata la demanda?

Los cinco empleados que iniciaron este caso en 2012 presentaron demandas en su nombre y en el
nombre de otros empleados no exentos. Alegaron que USN violó la Ley de Normas Laborales
Justas (FLSA) y la Ley del estado de Nueva York al negarles ciertos pagos por todas las horas
extra que trabajaron sobre las 40 horas por semana, así como el pago por horas repartidas.

USN niega haber violado las leyes federales y estatales, y afirma que los trabajadores implicados
no tienen derecho a pagos adicionales y que, de lo contrario, se les ha pagado correctamente
todos los salarios adeudados. Sin embargo, las partes han llegado a este acuerdo para resolver los
reclamos presentados en la demanda sin la necesidad de más litigios.

   2. ¿Qué se obtiene del acuerdo?

El monto total obtenido en el acuerdo propuesto es de $ 1.200.000,00. Sujeto a la aprobación del
tribunal, un tercio del acuerdo total (es decir, $ 400.000,00) será usado para el pago de los
honorarios de los abogados y una cantidad adicional será usada para pagar los costos incurridos
por los abogados de los demandantes al iniciar y dar continuidad al proceso legal, así como al
hacer efectivo el acuerdo colectivo. También se realizarán pagos de incentivos a cada uno de los
demandantes principales que iniciaron las demandas. El balance del fondo del acuerdo será
distribuido entre las personas que presenten reclamos para participar en el acuerdo.
El balance del fondo del acuerdo se distribuirá en función del número de semanas trabajadas para
USN durante el período colectivo correspondiente. Si el Tribunal aprueba el acuerdo, solo los
participantes de la demanda que presenten reclamos recibirán sus pagos provenientes del
acuerdo. Los fondos restantes no reclamados serán devueltos a USN.
   3. ¿Cómo puedo recibir una parte del dinero obtenido en el acuerdo?

Si desea participar en el acuerdo y recibir un cheque, debe completar y firmar el formulario para
presentación de reclamo del acuerdo adjunto y enviarlo por correo al Administrador de reclamos
del acuerdo en el sobre adjunto antes del ____________. Todos los participantes de la demanda
que presenten reclamos antes del _____________ recibirán sus cheques provenientes del
acuerdo, suponiendo la aprobación oportuna del tribunal. Si no devuelve oportunamente el
formulario para presentación de reclamos adjunto, no se le permitirá participar en el acuerdo y no
recibirá un pago consecuente.

   4. ¿Cómo puedo retirarme del acuerdo?

Para retirarse (excluirse) del acuerdo, debe enviar una declaración al Administrador de reclamos
del acuerdo en el sobre adjunto que dice “Elijo excluirme del acuerdo”. Indique su nombre y
dirección en la declaración. Una solicitud de exclusión voluntaria del acuerdo debe estar
matasellada por __________, para que sea válida.

Si el Tribunal da su aprobación y usted no se retira (“excluye”) del acuerdo antes del
______________, estará renunciando y retirando todos los reclamos legales que tiene contra
USN y los otros acusados de la demanda que están de alguna manera relacionados al supuesto

                                 Languex Translation LLC.
                                       Certified Translation        2|Aviso de Acuerdo
                                     Ohio Entity Number: 3996025
                                       ATA Member ID: 217219
Case 2:12-cv-05583-SIL Document 262-4 Filed 08/18/20 Page 4 of 4 PageID #: 3155




incumplimiento por parte de USN para el pago de cierta cantidad de dinero según las leyes
salariales estatales o locales, independientemente de si recibe un cheque proveniente del acuerdo.

   5. ¿Cómo puedo objetar el acuerdo?

Si no se excluye del acuerdo, puede objetar al acuerdo. Para objetar, debe enviar una declaración
por escrito al Administrador del acuerdo en el sobre adjunto a más tardar el _______________,
indicando "Elijo objetar" y explicando los motivos de su objeción. Indique su nombre y
dirección en la declaración.

   6. ¿Habrá una audiencia en el tribunal?

Sí, habrá una audiencia en el tribunal el ___________ de 2020, a las _____ am./pm., en la Sala
___ del Tribunal de Distrito de los Estados Unidos del Distrito Este de Nueva York, Edificio
Federal, _____________________. Usted puede asistir a esta audiencia, pero no está obligado a
hacerlo.

En la audiencia, el Tribunal considerará si aprueba o no este acuerdo. Si el tribunal aprueba el
acuerdo, usted estará vinculado al mismo a menos que decida optar por la exclusión.

   7. ¿Cómo obtener más información?

Este aviso es solo un resumen de la demanda, el acuerdo y los temas relacionados a este. Para
más información sobre el acuerdo o si tiene alguna pregunta con respecto al mismo, puede leer
los documentos del caso en la oficina del Secretario del tribunal o puede contactar al
Administrador de reclamos del acuerdo en:
                                            _______

También puede contactar al abogado encargado del acuerdo en:

                                      Moser Law Firm, P.C.
                                        5 E. Main Street
                                     Huntington, NY 11743
                                         631-759-9669
                                steven.moser@moserlawfirm.com
[Adjunto]



Fecha: ________________, 2020


                                                              Languex Translation LLC.
                                                                    Certified Translation
                                                                   Ohio Entity Number: 3996025
                                                                     ATA Member ID: 217219




                                                                     3|Aviso de Acuerdo
